Citation Nr: 0928134	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Veteran testified before the undersigned at a May 2006 
travel Board hearing.  

The issue on appeal was previously before the Board in June 
2006 and June 2007.  It was remanded both times for 
additional evidentiary development.

While the Veteran has specifically claimed only the issue of 
service connection for PTSD, the Board must liberally 
construe his claim for service connection for a psychiatric 
disorder.  Therefore, the matter of entitlement to service 
connection for psychiatric disability other than PTSD is 
referred to the RO for any clarification/action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  Only one of the veteran's non-combat stressors has been 
corroborated.

3.  There is no diagnosis of record of PTSD based solely on 
the verified non-combat stressor.

4.  The preponderance of the competent evidence of record 
demonstrates that the veteran does not have PTSD due to 
active duty service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in December 2000, March 2001, 
January 2004, and August 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to service connection for PTSD.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the December 2000, March 2001, 
January 2004, and August 2006 VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  

VA opinions with respect to the issue on appeal were obtained 
in December 2002 and February 2006.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The opinions consider all of 
the pertinent evidence of record, to include current VA 
medical records as well as the service treatment records and 
the Veteran's self-reported medical history, and provide 
complete rationales for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  The Veteran reported that he was in receipt of 
Social Security benefits.  Social Security Administration was 
contacted and it was determined that he was in receipt of 
Social Security retirement benefits, not disability benefits.  
The Veteran requested VA to obtain treatment records from the 
543rd General Dispensary for August 1964 to support his 
claim.  VA was informed that those records were not 
available.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that he was anxious after the 
incidents in question.  The Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed PTSD.  See Barr.  


Service connection criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).


Analysis

The Veteran submitted his claim of entitlement to service 
connection for PTSD in October 2000.  

A June 2006 Board decision denied service connection for a 
psychiatric disability other than PTSD.  This decision will 
only pertain to entitlement to service connection for PTSD.  
The Board has referred the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD to the 
RO for any clarification/action deemed appropriate.

Initially, the Board notes that there is no evidence of 
record indicating that the Veteran participated in combat.  
He did not receive any awards or decorations indicative of 
participation in combat.  The Veteran served in Korea but 
after the hostilities were over.  The Veteran has not alleged 
that his stressors occurred during combat.  He has informed 
several health care professionals that he did not participate 
in combat.  

A veteran's assertions of non-combat service stressors are 
not sufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

The appellant has identified three stressor events during 
service as the direct causes of the claimed PTSD.  Two of 
these stressor events (sometimes compressed by the appellant 
into one incident only) involve truck accidents which 
allegedly occurred while the appellant was serving in Korea 
in 1964.  He testified before the undersigned that there was 
an incident in March of April of 1964 where he dumped a truck 
and, afterwards got out on a pile of rocks.  He seemed to 
indicate that he fell into some stagnant water in a rice 
paddy which resulted in blood poisoning and infection  He 
reported another incident in 1964 which involved a truck he 
was riding in which rolled over while exiting a Marine base.  
He reported he was ejected from the vehicle and landed in a 
rice paddy.  He struck his head.  He wrote in January 2003 
that the accident also resulted in lower back damage and 
eventually blood poisoning and infection of his left foot and 
leg four days later.  He indicated that a brake line might 
have been intentionally cut.  He testified that he received 
treatment for weeks after this incident.  He also testified 
that no accident report was made.  In a September 2006 
statement, he indicated that the truck accident report 
probably never left the company compound or was lost on the 
way to Battalion.  There is no evidence of the truck accident 
in the Veteran's military records.  While the Veteran 
reported that he received treatment for leg injuries, the 
service treatment record do not document any treatment due to 
a motor vehicle accident.  The Veteran points to an August 
1964 clinical record which indicates that he was hospitalized 
for nine days for cellulitis and abscess with lymphangitis of 
the leg as proof of the accident.  This record does not 
reference a motor vehicle accident at all.  The appellant and 
his representative admitted at the May 2006 hearing, that 
neither of these incidents is documented in the service 
records.  Although requested to do so, the appellant has 
failed to submit objective evidence to corroborate the 
existence of the in-service motor vehicle accident nor has 
provided sufficient information with which VA may attempt to 
verify the accident or accidents.  Consequently, the Board 
must view these claimed stressor events as unverified and 
probably unverifiable.

The third (or second) alleged stressor event in service 
concerns an argument between the appellant and one or two 
sergeants at Fort Carson, Colorado, shortly before his 
discharge from service in November 1965, which resulted in 
the appellant's reduction in grade under Article 15 of the 
Uniform Code of Military Justice.  The Veteran reported he 
was running in formation when he was shoved from behind by 
two sergeants.  He reported that the sergeants told him to 
get moving but the Veteran was unable to do so because of the 
man in front of him.  He alleged that, after the run, he went 
to bed.  When he woke up, he was handed an Article 15 for 
disobeying an order.  He wrote that both sergeants had lied 
to justify the Article 15.  He feels that he was treated 
unjustly by the military, perhaps because he was a draftee.  
The appellant's personnel file indicates that he was reduced 
in grade from E-3 to E-1 at Fort Carson in September 1965 as 
a result of an incident which involved two sergeants during a 
training run.  The Board finds that this alleged stressor 
event has been verified.

Associated with the claims file are medical records which 
include diagnoses of PTSD.  The claim must be denied, 
however, as none of these diagnoses were based solely on the 
one verified stressor noted above.  The majority of the 
evidence which includes diagnoses of PTSD reference the 
unverified motor vehicle accident as the stressor.  

A VA clinical record dated in March 2003 includes an Axis I 
diagnosis of PTSD.  The only stressor noted in the record was 
a reported truck accident.  

A VA clinical record dated in October 2003 from K.C., MSW, 
reveals the Veteran reported that he was a company truck 
driver during active duty and was involved in a roll-over 
accident due to losing control.  The Veteran reported he was 
ejected from the truck.  The Veteran also reported he was 
involved in an incident when two sergeants started shoving 
him and calling him names.  He was not on duty at the time 
and left the area.  This altercation resulted in the Veteran 
receiving an Article 15 and losing his last two months of 
pay.  The diagnosis was PTSD and depression related to an 
auto accident.  

In February 2004, K.C. and A.Y, MD, wrote that the Veteran 
had been in treatment for depression and PTSD since 2000 when 
he was diagnosed with both depression and PTSD related to a 
truck accident that occurred while he was on active duty in 
Korea.  

In July 2006, R.B.G, M.D., wrote that he had been treating 
the Veteran for 18 months.  He diagnosed PTSD and also 
comorbid major depression and panic disorder.  The physician 
wrote that the Veteran was anxious because of the accidents 
which occurred in service.  One of the Veteran's stressors 
involved doing double time in the rain.  

A July 2006 clinical record from Dr. R.B.G. indicated that 
the Veteran had PTSD and the traumatic events noted were 
emotional abuse by a superior and motor vehicle accidents in 
Korea.  

In a February 2007 clinical record, Dr. R.B.G., wrote that 
the Veteran appeared to be suffering from PTSD.  The exposure 
to traumatic events were reported as motor vehicle accident 
in the military and verbal/emotional abuse leading to 
discharge.  

In a March 2007 clinical record, K.C., wrote that the Veteran 
continued to have intrusive thoughts of his motor vehicle 
accident and an incident where the Veteran was abused and 
given an Article 15 by two sergeants.  The pertinent 
diagnosis was PTSD.  

In a May 2007 clinical record, K.C. wrote that the Veteran 
was appealing a disability claim for PTSD/panic disorder 
which was related to a motor vehicle accident while in the 
army.  An Axis I diagnosis of PTSD was included.  

A July 2007 letter from Dr. R.B.G, and K.C., indicated that 
the Veteran has been diagnosed with PTSD secondary to a motor 
vehicle accident which occurred while the Veteran was on 
active duty in Korea.  With regard to the reduction in rank 
(noted as the confirmed stressor event) it was written that 
the Veteran related that this occurred after his motor 
vehicle accident and demonstrated the impact the motor 
vehicle accident had on him e.g. he experienced difficulty 
with authority, irritability and anger about the event and 
how those with higher rank responded.  The authors wrote that 
it seemed the Veteran's PTSD was at least as likely as not 
caused by or was the result of these events.  

None of the above referenced medical evidence which includes 
diagnoses of PTSD was based solely on the Veteran's one 
verified stressor.  These diagnoses, based in part on 
unverified stressors, cannot form the basis for a grant of 
PTSD under 38 C.F.R. § 3.304(f).

At the time of a December 2002 VA PTSD examination, the 
Veteran reported two stressors.  The first was being pushed 
by a sergeant while on a run.  He was given an Article 15 for 
disobeying orders, but thought that all the material that was 
written up was lies.  He reported he was busted to E1.  The 
Veteran thought this treatment had something to do with his 
being a draftee.  The other reported stressor was when he was 
driving a truck downhill when he discovered that he had no 
brakes.  The truck rolled over and the Veteran landed in a 
rice paddy.  The examiner determined that the Veteran had a 
history of chronic paranoia and auditory hallucinations 
dating back to at least the late 1970's.  The Veteran also 
had a history of mild depression and a significant history of 
substance abuse.  The examiner found that the stressors 
identified by the Veteran were significant in that they were 
recalled with evidence of paranoia and a sense of fear for 
his own being.  The examiner also opined that the current 
symptoms of anxiety did not fulfill the diagnosis of PTSD but 
were more consistent with panic disorder.  The Axis I 
diagnosis was psychosis not otherwise specified and panic 
disorder without agoraphobia.  

The only medical evidence of record which attempts to 
determine if the Veteran currently has PTSD as a result of 
the verified stressor consists of the report of a VA 
examination was conducted in December 2006.  It was noted at 
that time that the Veteran had a motor vehicle accident in 
Korea but the event had been found to be unverifiable and 
could not be used to evaluate the PTSD.  It was also noted 
that the Veteran reported being unfairly treated because he 
was a draftee at Ft. Carson.  It was written that, after 
being up all night, the Veteran was required to participate 
in a company run.  Halfway through the run, the company was 
joined by two sergeants that the Veteran did not know.  One 
of the sergeants pushed him in the back and told him to move 
up.  The Veteran could not do so because of the soldier in 
front of him as there was no room.  The Veteran fell out of 
the run, went to his barracks and fell asleep.  He reported 
he was thereafter in trouble for insulting the sergeant and 
failing to obey the order to move up.  He was given an 
Article 15 for this and another one for being late back from 
leave.  He denied being raped or assaulted in the military 
and denied being threatened with death or assault while in 
the military.  The assessment was that the Veteran did not 
have PTSD as he did not meet the criteria in the global sense 
and he specifically did not meet the criteria for the illness 
based on the a sole verified stressor event of losing rank 
when he failed to obey an order.  

The only other evidence of record which indicates that the 
Veteran currently has PTSD as a result of active duty service 
is the Veteran's allegations.  As set out above, the Veteran 
is not competent to make such a diagnosis.  

The lay statements associated with the claims file also do 
not constitute competent evidence of a current diagnosis of 
PTSD based on a verified stressor.  The lay statements deal 
with the Veteran's life after his discharge and do not 
attempt to relate any current psychiatric disorder with any 
event during service.  

Base on the above, the Board finds that the preponderance of 
the competent evidence of record demonstrates that the 
Veteran does not have PTSD as a result of a verified in-
service stressor.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


